Citation Nr: 1033134	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracolumbar spine 
disability.

3.  Entitlement to service connection for a bilateral eye 
condition.

4.  Entitlement to service connection for blurred vision in the 
left eye.

5.  Entitlement to service connection for residuals of a 
concussion.

6.  Entitlement to service connection for peripheral vestibular 
disorder, claimed as dizziness and equilibrium.

7.  Entitlement to service connection for central nervous system 
damage, claimed as numbness from the neck down.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for depression.

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the Veteran's claims for service connection for 
cervical and thoracolumbar spine disabilities.  A March 2005 
rating decision also denied the claim for service connection for 
a bilateral eye condition. 

In addition, the Veteran appeals from a November 2005 rating 
decision in which his claims for service connection for tinnitus, 
a concussion, blurred vision of the left eye, depression, central 
nervous systems damage and a peripheral vestibular disorder were 
denied.  This rating decision also denied his claim for TDIU.

The Veteran testified before a Decision Review Officer (DRO) in a 
March 2006 hearing and before the undersigned in a March 2008 
hearing at the RO (Travel Board).  Hearing transcripts have been 
associated with the claims file.

The Board denied the instant claims in an October 2008 decision.  
The United States Court of Appeals for Veterans Claims granted a 
March 2010 Joint Motion for Remand (JMR) and vacated the Board's 
decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required on his part.


REMAND

With regard to the claims for service connection for a bilateral 
eye condition and blurred vision in the left eye, the March 2010 
JMR determined that the Board had failed to consider the 
Veteran's reports that he had suffered two eye injuries in 
service, one involving nitric acid and one involving jet fuel 
being sprayed into his eyes.  A VA eye examination is required to 
whether the Veteran has a current eye disability related to the 
reported eye injuries.

The March 2010 JMR determined that the August 2005 VA 
neurological examination was inadequate as it did not provide an 
opinion regarding the presence of equilibrium or dizziness 
problems or the etiology of any such condition.  A new VA 
neurological examination is therefore required.

An August 2005 VA audiological examination was determined to be 
inadequate by the March 2010 JMR as it was not supported by a 
sufficient rationale.  A new VA audiological examination is 
therefore required.

The August 2005 VA psychological examiner opined that the 
Veteran's diagnosed depression was more likely than not due to 
his various physical issues, including ringing in his ears, 
headaches, extremity numbness and ear pain.  No opinion regarding 
the direct relationship, if any, between the diagnosed depression 
and service was provided.  A new VA psychological examination is 
therefore required.

A July 2004 VA orthopedic examination determined that the 
Veteran's current cervical and lumbar spine disabilities were not 
caused by or the result of his in-service injuries as there was 
"no evidence" of chronic musculoskeletal disease of the spine 
or peripheral joints in the military.  Although this examiner did 
provide a detailed rationale for her opinion, the examiner did 
not consider the Veteran's reports regarding a continuity of 
symptomology.  Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical 
opinion is inadequate if it does not take into account the 
Veteran's reports of symptoms and history).  A new VA orthopedic 
examination is therefore required.

The Veteran's claim for TDIU and claim for service connection for 
central nervous system damage are inextricably intertwined with 
the claims remanded above.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if one 
claim could have significant impact on the other).  Therefore, 
these claims are being remanded to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a 
VA eye examination to determine whether 
any current bilateral eye disorder or 
blurred vision in the left eye is related 
to active duty service.  The claims file 
including a copy of this decision and 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
bilateral eye disorder or blurred vision 
in the left eye had its onset in service 
or is otherwise related to a disease or 
injury in active duty service, including 
his claimed incidents in which nitric acid 
and jet fuel were sprayed into his eyes.

The examiner should provide a rationale 
for this opinion. The examiner is advised 
that the Veteran is competent to report 
injuries and symptoms, and that his 
reports must be considered in formulating 
the requested opinion; although the 
examiner may assess the credibility of the 
Veteran's reports, as well as any other 
evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to 
why this is so, and must indicate what, if 
any, additional evidence would permit an 
opinion to be made.

2.  The RO/AMC should afford the Veteran a 
VA neurological examination to determine 
whether any current peripheral vestibular 
disorder is related to active duty 
service.  The claims file including a copy 
of this decision and remand must be made 
available to, and be reviewed by, the 
examiner.  The examiner should indicate 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
peripheral vestibular disorder, including 
any equilibrium or dizziness disorder, had 
its onset in service or is otherwise 
related to a disease or injury in active 
duty service.

The examiner should provide a rationale 
for this opinion. The examiner is advised 
that the Veteran is competent to report 
injuries and symptoms, and that his 
reports must be considered in formulating 
the requested opinion; although the 
examiner may assess the credibility of the 
Veteran's reports, as well as any other 
evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to 
why this is so, and must indicate what if 
any additional evidence would permit an 
opinion to be made.

3.  The RO/AMC should afford the Veteran a 
VA audiological examination to determine 
whether any current tinnitus is related to 
active duty service.  The claims file 
including a copy of this decision and 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
tinnitus had its onset in service or is 
otherwise related to a disease or injury 
in active duty service, including the 
December 1969 motor vehicle accident.  The 
examiner should also specify whether any 
current tinnitus is related to or caused 
by the Veteran's cervical spine or 
thoracolumbar spine disabilities.

The examiner should provide a rationale 
for this opinion. The examiner is advised 
that the Veteran is competent to report 
injuries and symptoms, and that his 
reports must be considered in formulating 
the requested opinion; although the 
examiner may assess the credibility of the 
Veteran's reports, as well as any other 
evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to 
why this is so, and must indicate what, if 
any, additional evidence would permit an 
opinion to be made.

4.  The RO/AMC should afford the Veteran a 
VA examination to determine whether any 
current psychological disorder is related 
to active duty service.  The claims file 
including a copy of this decision and 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychological disorder had its onset in 
service or is otherwise related to a 
disease or injury in active duty service.  

The examiner should also determine whether 
any current psychological disorder was 
related to or caused by his various 
physical disabilities.  If so, the 
examiner should specify which of the 
Veteran's physical disabilities causes or 
aggravates his psychiatric disability.

The examiner should provide a rationale 
for this opinion. The examiner is advised 
that the Veteran is competent to report 
injuries and symptoms, and that his 
reports must be considered in formulating 
the requested opinion; although the 
examiner may assess the credibility of the 
Veteran's reports, as well as any other 
evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to 
why this is so, and must indicate what if 
any additional evidence would permit an 
opinion to be made.

5.  The RO/AMC should afford the Veteran a 
VA examination to determine whether any 
current cervical or thoracolumbar spine 
disorder is related to active duty 
service.  The claims file including a copy 
of this decision and remand must be made 
available to, and be reviewed by, the 
examiner.  The examiner should indicate 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
cervical or thoracolumbar spine disorder 
had its onset in service or is otherwise 
related to a disease or injury in active 
duty service, including December 1969 
motor vehicle accident.

The examiner should provide a rationale 
for this opinion. The examiner is advised 
that the Veteran is competent to report 
injuries and symptoms, and that his 
reports must be considered in formulating 
the requested opinion; although the 
examiner may assess the credibility of the 
Veteran's reports, as well as any other 
evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to 
why this is so, and must indicate what, if 
any, additional evidence would permit an 
opinion to be made.

6.  The AOJ/RO should afford the Veteran 
an examination to obtain an opinion as to 
whether the Veteran's service connected 
disabilities would combine to preclude him 
from obtaining or retaining employment for 
which his education and occupational 
experience would otherwise qualify him.  
The examiner should review the claims 
folder and provide a rationale for the 
opinion.

7.  The AOJ should review the examination 
reports to ensure that they contain all 
information and opinions requested in this 
remand and that any reported treatment 
records have been obtained.

8.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


